Rosenberry, C. J.
(dissenting). In my opinion Arndt was not a contractor within the meaning of sec. 102.06, Stats., the material part of which is set out in the opinion of the court. Arndt was employed from time to time as occasion arose to perform the services described in the opinion of the court. He was under no contract which required him to respond each time he was summoned. In my opinion it is not within the purview of the statute that a person employing a baggage truckman to haul baggage, or a private truckman to deliver goods, thereby subjects himself to liability for injuries which may be sustained by the employees of the baggageman or truckman, in the course of their employment. This it seems to me necessarily results from the holding in this case if the employer is already under the compensation act.